Exhibit 10.2



EXPRESSJET HOLDINGS, INC.
MANAGEMENT BONUS PLAN
(As amended and restated through May 23, 2007)




1.         Purpose of the Plan; Restatement



            The ExpressJet Holdings, Inc. Management Bonus Plan (the “Plan”) is
intended to provide a method for attracting and retaining key employees of
ExpressJet Holdings, Inc., a Delaware corporation (the “Company”), and its
subsidiaries and to encourage such individuals to devote their best efforts to
the success of the Company and its subsidiaries.

            The Plan as set forth herein constitutes an amendment and
restatement of the Plan as previously adopted and amended by the Company, and
shall supersede and replace in its entirety such previously adopted and amended
plan.  This amendment and restatement of the Plan shall be effective with
respect to Fiscal Years (as defined below) beginning on or after January 1,
2007.



2.         Administration of the Plan



            The Plan shall be administered by a committee (the “Committee”)
appointed by the Board of Directors (the “Board”) of the Company.  The Committee
shall be the Human Resources Committee of the Board until and unless the Board
shall appoint another committee to administer the Plan.  All decisions made by
the Committee in administering the Plan and in construing its provisions shall
be final.



3.         Participation



            The Plan shall operate on the basis of the annual accounting period
(“Fiscal Year”) adopted by the Company for federal income tax purposes.  The
Participants in the Plan for a Fiscal Year (each, a “Participant”) shall be
those employees of the Company or any of its subsidiaries who at any time during
such Fiscal Year occupy any of the following positions:  Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer, Vice President, Staff
Vice President, Senior Director-level employee or Director-level employee.  In
addition, the Committee may, in its sole discretion and for any given Fiscal
Year designate any other individual who is a key management employee of the
Company or any of its subsidiaries as a Participant in the Plan for such Fiscal
Year provided that such designation is made at or before the beginning of such
Fiscal Year.

--------------------------------------------------------------------------------




4.         Determination of Annual Bonus Amount



            A Participant’s annual bonus under the Plan for a Fiscal Year shall
be a function of his or her target bonus amount.  A Participant’s target bonus
amount for a Fiscal Year shall be determined as set forth below unless a
different base salary percentage (which may not exceed 100%) is determined by
the Committee with respect to a Participant prior to commencement of a Fiscal
Year:



Position with the Company or Subsidiary                   Target Bonus Amount

Chief Executive Officer                                   60% of base salary for
the Fiscal Year

Chief Operating Officer                                   45% of base salary for
the Fiscal Year

Chief Financial Officer                                    45% of base salary
for the Fiscal Year

Vice President                                                 40% of base
salary for the Fiscal Year

Staff Vice President                                        30% of base salary
for the Fiscal Year

Senior Director                                                25% of base
salary for the Fiscal Year

Director                                                           20% of base
salary for the Fiscal Year

Any other Participant                                       Percentage (not to
exceed 100%) of base salary for the Fiscal Year designated by the Committee in
connection with the designa-tion of such individual as a Participant for the
Fiscal Year.



            For purposes of determining Participants’ target bonus amounts, the
term “base salary” means a Participant’s base salary actually earned for a
Fiscal Year (or, as applicable, a portion thereof) for services performed for
the Company or its subsidiaries.



            For each Fiscal Year, the Committee shall approve a target operating
income budget (the “Target Operating Income”) no later than the 90th day of such
Fiscal Year, subject to adjustment as described below.  As soon as practicable
following each Fiscal Year, the Committee shall certify the actual operating
income, if any, achieved by the Company (the “Certified Operating Income”) for
such Fiscal Year.  If the Company’s Certified Operating Income for a given
Fiscal Year is less than 75% of the Target Operating Income for such Fiscal
Year, no bonuses shall be paid under the Plan for such Fiscal Year, subject to
adjustment as described below.  If the Company’s Certified Operating Income for
a Fiscal Year is at least 75% of the Target Operating Income, then each
Participant will be entitled to a bonus under the Plan in an amount equal to the
product of his or her target bonus amount (as set forth in the table above)
multiplied by the percentage that the Company’s Certified Operating Income bears
to the Target Operating Income for such Fiscal Yearprovided, however, that in no
event shall such bonus exceed 100% of such Participant’s base salary.  Subject
to Section 5 hereof, if a Participant’s position with the Company or its
subsidiaries changes during a Fiscal Year in a way that affects his or her Plan
participation, the Committee shall adjust such Participant’s bonus under the
Plan for such Fiscal Year by providing for a pro rata bonus based upon separate
application of the Plan provisions to the different positions such Participant
occupied during such Fiscal Year, or by providing only a partial year bonus
based upon the base salary earned while in a qualifying position.  Target
Operating Income or Certified Operating Income, as the case may be, shall
exclude (i) write-offs

--------------------------------------------------------------------------------


of assets (including aircraft and associated parts) or aircraft leases or
similar fleet charges, (ii) one-time gains or losses from the disposal of
assets, and the effect on annual operating income of the disposition of all or a
significant portion of a business, and (iii) any other item of gain, loss, or
expense determined to be extraordinary or unusual in nature or infrequent in
occurrence, in each case under clauses (i), (ii) and (iii) as determined by the
Committee in accordance with applicable accounting rules or accounting guidance
relating to such matters.  In no event shall the dollar amount of the bonus of a
Participant under the Plan for a Fiscal Year exceed $1,000,000.00. 



5.         Entitlement to and Payment of Bonus Payments



            A Participant will only be entitled to payment of a bonus determined
pursuant to Section 4 hereof if such Participant remains employed by the Company
or its subsidiary through the end of the Fiscal Year to which such annual bonus
relates, unless such Participant’s employment with the Company or its subsidiary
terminated by reason of death, total and permanent disability or retirement. 
For purposes of the Plan, a Participant shall be deemed to have retired if he or
she terminates employment with the Company or its subsidiary (i) at or after
attaining the age of 65 or (ii) with the consent of the Chief Executive Officer
of the Company at or after either attaining (a) the age of 55 and completing 10
years of service (whether or not continuous) or (b) the age of 50 and completing
20 years of service (whether or not continuous) with the Company, its
subsidiaries or Continental Airlines, Inc.  A Participant who terminates
employment with the Company during a Fiscal Year by reason of death, total and
permanent disability or retirement shall be entitled to a pro rata bonus payment
based upon his or her base salary during the period employed by the Company or
its subsidiary during such Fiscal Year.  The bonus payments to Participants with
respect to each Fiscal Year shall be paid in the form of lump-sum cash payments
as soon as practicable after the Committee’s determination of Certified
Operating Income for such Fiscal Year, but in no event later than the 15th day
of the third month following the last day of such Fiscal Year.  The Company
shall have the power to deduct and withhold, or cause to be withheld, from a
Participant’s payment made under the Plan, or from any other payment to such
Participant, an amount necessary to satisfy any and all tax withholding
obligations arising under applicable local, state, federal or foreign laws
associated with such payment.  The Company may also take any other action as may
in its opinion be necessary to satisfy all obligations for the payment and
withholding of such taxes.



6.         Payments in Event of Death



            In the event of the death of a Participant during a Fiscal Year, any
annual bonus determined in accordance with Section 5 shall be paid to such
Participant’s designated beneficiary.  If a deceased Participant did not
designate a beneficiary to receive such payment or if the Participant’s
beneficiary designation is ineffective for any reason, then such bonus shall be
paid to such Participant’s surviving spouse, if any, and otherwise shall be paid
to, or as directed by, the executor or administrator of such Participant’s
estate.

--------------------------------------------------------------------------------


7.         Change in Control



            For purposes of this Section 7 and Section 14 hereof, the term
“Change in Control” as of any given date shall have the meaning assigned to such
term as of such date in the Company’s 2002 Stock Incentive Plan; provided,
however, that if the Company’s 2002 Stock Incentive Plan no longer exists as an
actual operating plan as of such date, such term shall have the meaning assigned
to it in such plan as of the last date that it existed as an operating plan.  In
the event of a Change in Control of the Company at any time during a Fiscal
Year, the Company shall pay a bonus payment (in the amount of a full annual
bonus) to each Participant who as of the date of such Change in Control of the
Company was a Participant, such bonus payment to be determined assuming that
(i) the Company’s Certified Operating Income for such Fiscal Year was 110% of
the Company’s Target Operating Income and (ii)  each Participant’s base salary
for such Fiscal Year equaled the amount determined by annualizing the total
amount of base salary that he or she earned between the beginning of such Fiscal
Year and the date of the Change in Control of the Company.  Such bonus payments
shall be paid to the Participants as soon as practicable following the Change in
Control of the Company in lump-sum cash payments, and no other bonus amounts
with respect to the Fiscal Year for which the Change in Control has occurred
shall be paid hereunder.



8.         Prohibition Against Assignment or Encumbrance



            No right, title, interest or benefit hereunder shall ever be liable
for or charged with any of the torts or obligations of a Participant or any
person claiming under a Participant, or be subject to seizure by any creditor of
a Participant or any person claiming under a Participant.  No Participant or any
person claiming under a Participant shall have the power to anticipate, encumber
or dispose of any right, title, interest or benefit hereunder in any manner, at
any time.



9.         Nature of the Plan



            The Plan shall constitute an unfunded, unsecured obligation of the
Company to make bonus payments in accordance with the provisions of the Plan. 
The establishment of the Plan and the determination and payment of bonuses under
the Plan shall not be deemed to create a trust.  No Participant shall have any
security or other interest in any assets of the Company as a result of the Plan.



10.       Employment Relationship



            A Participant shall be considered to be in the employment of the
Company as long as he or she remains an employee of the Company, any subsidiary
of the Company, or any enterprise which acquires all or substantially all of the
assets and business of the Company, including a successor by merger or
reorganization.  As used in the Plan, the term subsidiary means any entity
(other than the Company) with respect to which the Company, directly or
indirectly through one or more other entities, owns equity interests possessing
50 percent or more of the total combined voting power of all equity interests of
such entity (excluding voting power that arises only upon the occurrence of one
or more specified events).    Nothing in the adoption or implementation of the
Plan shall confer on any employee any right to continued employment with the
Company or its subsidiaries, or affect in any way the right of the Company or
its subsidiaries to terminate the employment of any employee at any time.  Any
question as to whether and when there has been a termination of a Participant’s
employment, and the cause of such termination, shall be determined by the
Committee, which determination shall be final.

--------------------------------------------------------------------------------


11.       Governing Law

            The Plan shall be construed in accordance with the laws of the State
of Texas.



12.       No Restriction on Corporate Action



            Except as otherwise expressly provided herein, nothing contained in
the Plan shall be construed to prevent the Company or any subsidiary from taking
any corporate action, whether or not such action would have an adverse effect on
the Plan or any bonus granted hereunder.  No employee, beneficiary or other
person shall have any claim against the Company or any subsidiary as a result of
any such action.



13.       Company Not Liable for Interest



            If the Company for any reason fails to make any payment provided for
in the Plan at the time same becomes payable, the Company shall not be liable
for interest or other charges thereon.



14.       Term and Amendment of Plan



            The Committee shall have the right, without the necessity of
Participant approval, to alter, amend or terminate the Plan at any time;
provided, that no such action shall adversely affect a Participant’s right to
receive any bonus payment hereunder with respect to a Fiscal Year ending prior
to the date of any such action, and provided that the Plan may not be amended or
terminated in contemplation of or in connection with a Change in Control, nor
may any Participant’s participation herein be terminated in contemplation of or
on connection with a Change in Control, unless adequate and effective provision
for the making of all payments otherwise payable in connection with a Change in
Control is made in connection with any such amendment or termination.    If not
sooner terminated under the provisions of this Section 14, the Plan shall
terminate on December 31, 2012 and no payment of any bonus shall be made under
the Plan with respect to any Fiscal Year ending after December 31, 2012.



15.       Committee Power



            The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent it shall
deem expedient to carry it into effect.  The Committee shall, in its sole
discretion exercised in good faith (which, for purposes of this Section 15,
shall mean the application of reasonable business judgment), make all decisions
and determinations and take all actions necessary in connection with the
administration of the Plan.  All such decisions, determinations, and actions by
the Committee shall be final, binding, and conclusive upon all persons.  The
Committee shall not be liable for any action or determination taken or made in
good faith or upon reliance in good faith on the records of the Company or
information presented to the Committee by the Company’s officers, employees, or
other persons (including the Company’s outside auditors) as to matters the
Committee reasonably believes are within such other person’s professional or
expert competence.  If a Participant disagrees with any decision, determination,
or action made or taken by theCommittee, then the dispute will be limited to
whether the Committee has satisfied its duty to make such decision or
determination or take such action in good faith.  No liability whatsoever shall
attach to or be incurred by any past, present or future stockholders, officers
or directors, as such, of the Company or any of its subsidiaries, under or by
reason of the Plan or the administration thereof, and each Participant, in
consideration of receiving benefits and participating hereunder, expressly
waives and releases any and all claims relating to any such liability.

--------------------------------------------------------------------------------